DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1–16 are objected to because, they each lack a proper status identifier.  See MPEP 714(II)(C).

Claim Rejections - 35 USC §§ 102 and 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1–3, 7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomer, US 6,098,586 A (“Bloomer”).
Claims 4–5, 9, 11–12 and 16 are rejected under 35 U.S.C. 103 as being obvious over Bloomer in view of Alexander et al., US 2012/0110964 A1 (“Alexander”).
Claim 6 and 13 are rejected under 35 U.S.C. 103 as being obvious over Bloomer in view of Abe et al., US 2011/0232982 A1 (“Abe”).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being obvious over Bloomer in view of Ayton, US 2003/0019456 A1 (“Ayton”).
Claim 1 describes a cover for an air intake box that is installed within an engine bay of an automobile and beneath a hood of the automobile. The air intake box comprises an air filter and a housing. The cover comprises a base structure configured to be mounted to the housing. The base structure has an opening sized to allow access 
The instant claim describes a cover comprises a base structure and a hood. The preamble “for an air intake box that is installed within an engine bay of an automobile and beneath a hood of the automobile” does not receive patentable weight as it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II). In other words, the limitations of “air intake box,” “engine bay,” “automobile” and “hood of the automobile” are not positively recited structures of claim 1 and they do not receive patentable weight. 
It is noted that the instant specification discloses that a “decorative ornamentation” could be any kind of any kind of decoration that is attractive to the end user. It could be painted, embossed, carved, built-up, formed, sculpted, glued on or any other form that creates an appealing design or pattern on top of the hood. Spec. dated Dec. 06, 2019 (“Spec.”) p. 8. 
 Bloomer discloses a cover (i.e., cover piece 12 and upper manifold piece 14) for an air intake box (i.e., air induction module 10). Bloomer Fig. 1, col. 2–3, ll. 66–1.  The air intake box 10 comprises an air filter (i.e., tubular air filter 86) and a housing (i.e., lower manifold 16). Id. at Fig. 3, col. 4, ll. 11–14. The cover 12 and 14 comprises a base structure 14 configured to be mounted to the housing 16. Id. at Fig. 3, col. 3, ll. 8–10. The base structure 14 has an opening sized to allow access to the air filter. Id. at Fig. 3. Id. The hood 12 is sized to seal the opening. Id.  The hood 12 is configured to uncover the opening. Id. The hood 12 comprises a decorative ornamentation (i.e., ribs 106). Id. at Fig. 3, col. 4, ll. 33–35. The hood 12 is replaceable and interchangeable as it can be completely separated from the housing 10. Id. at Fig. 3, col. 2–3, ll. 66–1. The base structure 14 and the hood 12 are configured to seal the air intake box 10 when the cover 12 and 14 is installed on the housing 16. Id. at Fig. 3, col. 3, ll. 4–7. 

    PNG
    media_image1.png
    807
    1123
    media_image1.png
    Greyscale


Claim 2 describes that the cover of claim 1 further comprises a filter support insert mounted to the base structure configured to support the air filter.
Bloomer discloses a filter support insert (i.e., throttle body 84) mounted to the base structure 14 configured to support the air filter 86. Bloomer Fig. 3, col. 4, ll. 11–14.
Claim 3 describes that the cover of claim 1 further comprises a gasket interposed between the base structure and the housing.
Bloomer discloses a gasket interposed (i.e., abutting seam edges) interposed between the base structure 14 and the housing 16. Bloomer Fig. 3, col. 1, ll. 58–60. 
Claim 4 describes that the cover of claim 1 further comprises the hood is mounted to the opening with a hinge on the base structure.
Claim 11 describes the hood of claim 10. The hood is mounted to the opening with a hinge on the base structure.
Bloomer does not disclose that the hood 12 is mounted to the opening with a hinge on the base structure 14.
In the analogous art of air intake boxes, Alexander discloses a lid 44 that is hingedly coupled with a body 42 of the air intake box. Alexander Fig. 3, [0024]. It would have been obvious for Bloomer’s hood 12 to be mounted to the opening of the base structure 14 with a hinge as hinge is recognized in the air intake boxes art to be suitable to connect a cover to the body of the air intake box. 
Claim 5 describes that the cover of claim 1 further comprising said hood is mounted to the opening with a pressure fit.
Claim 12 describes the hood of claim 10. The hood is mounted to the opening with a pressure fit.
Bloomer does not disclose that the hood 12 is mounted to the opening with a pressure fit. 
In the analogous art of air intake boxes, Alexander discloses a lid 44 could be secured to a body 42 of air intake box by compressing the filter element 35 to prevent  
Claim 6 describes that the cover of claim 1. The base structure comprises guide rails around the opening. The hood comprises channels. The hood is configured to mount to the opening by slidably mating the guide rails the said channels.
Claim 13 describes the hood of claim 10.  The base structure comprises guide rails around said opening. The hood comprises channels. The hood is configured to mount to the opening by slidably mating said guide rails with said channels.
Bloomer does not disclose that the base structure 14 comprises guide rails around the opening. Bloomer does not disclose that the hood 12 comprises channels. Bloomer does not disclose that the hood 12 is configured to mount to the opening by slidably mating the guide rails and the channels. 
In the analogous art of air cleaner devices, Abe discloses that a cover 63 could be slidingly moved relative to the case main unit 62. Abe Fig. 4, [0055]. Abe also discloses that the cover 63 is integrally formed with air cleaner element 64. Id. The integral cover 63 and 64 comprises channels. Id at Fig. 4. The case main unit 62 comprises guide rails. Id. at Fig. 4. The cover 63 and 64 is configured to mount to the opening of housing 62 by slidably mating the guide rails and the channels. Id. at Fig. 4. Additionally, Abe discloses that the sliding configuration eliminate the need for having a large space for servicing around the air cleaner case 61. Id. at [0055]. It would have been obvious modify Bloomer’s base structure 14 to comprise guide rails and hood 2 to 

    PNG
    media_image2.png
    584
    694
    media_image2.png
    Greyscale


Claim 7 describes that the cover of claim 1. The hood is mounted to the base structure with any one of a clip, a button, a pin, a screw, a bolt, a nut, a two-part clasp, a magnet, and a hasp.
Claim 14 describes the hood of claim 10. The hood is mounted to the base structure with any one of a clip, a button, a pin, a screw, a bolt, a nut, a two-part clasp, a magnet, and a hasp.
Bloomer discloses that the hood 12 is mounted to the base structure with clips (i.e., spring fingers 66). Bloomer Fig. 3, col. 3, ll. 52–53. 
Claim 8 describes the cover of claim 1. At least one of the hood and the base structure are made of ABS heat resistant plastic.
Claim 15 
Bloomer does not disclose that its hood 12 or base structure 14 are made of ABS heat resistant plastic. 
In the analogous art of air intake boxes, Ayton discloses that its air intake box lid 200 is made of ABS heat resistant plastic. Ayton [0023]. It would have been obvious for Bloomer’s hood 12 to be made of ABS heat resistant plastic because ABS is recognized as being suitable to form air intake box lids. 
Claim 9 describes the cover of claim 1. The hood seals the opening with a protruding lip that presses against the base structure.
Claim 16 describes the hood of claim 10. The hood seals the opening with a protruding lip that presses against the base structure.
Bloomer does not explicitly disclose that the hood 12 seals the opening with a protruding lip that presses against the base structure 14. 
In the analogous art of air intake boxes, Alexander discloses that the lid 44 sealing an opening with a protruding lip that presses against the base structure 46. Alexander Fig. 7, [0024].  Alexander discloses that the lip arrangement facilitates sealed engagement between the lid 44 and the wall 46. It would have been obvious to include the protruding lip of Alexander in Bloomer to facilitate the sealing engagement between hood 12 and base structure 14. 

    PNG
    media_image3.png
    482
    816
    media_image3.png
    Greyscale

Claim 10 describes that a hood for a base structure of a cover for an air intake box that is installed in an engine bay of an automobile and beneath a hood of the automobile. The air intake box comprises an air filter and a housing. The base structure is configured to be mounted to the housing. The base structure has an opening sized to allow access to the air filter. The hood is configured to be mounted to the opening. The hood is sized to seal the opening. The hood is configured to uncover said opening. The hood comprises a decorative ornamentation. The hood is replaceable and interchangeable. The base structure and the hood are configured to seal the air intake box when the cover is installed on the housing.
The instant claim describes a cover comprises a base structure and a hood. The preamble “for an air intake box that is installed within an engine bay of an automobile and beneath a hood of the automobile” does not receive patentable weight as it describes the intended use rather than the structure of the apparatus.  MPEP 
It is noted that the instant specification discloses that a “decorative ornamentation” could be any kind of any kind of decoration that is attractive to the end user. It could be painted, embossed, carved, built-up, formed, sculpted, glued on or any other form that creates an appealing design or pattern on top of the hood. Spec. dated Dec. 06, 2019 (“Spec.”) p. 8. 
 Bloomer discloses a hood (i.e. cover piece 12) for a base structure (i.e., upper manifold piece 14) for an air intake box (i.e., air induction module 10). Bloomer Fig. 1, col. 2–3, ll. 66–1.  The air intake box 10 comprises an air filter (i.e., tubular air filter 86) and a housing (i.e., lower manifold 16). Id. at Fig. 3, col. 4, ll. 11–14. The base structure 14 is configured to be mounted to the housing 16. Id. at Fig. 3, col. 3, ll. 8–10. The base structure 14 has an opening sized to allow access to the air filter. Id. at Fig. 3. The hood 12 is configured to be mounted to the opening. Id. The hood 12 is sized to seal the opening. Id.  The hood 12 is configured to uncover the opening. Id. The hood 12 comprises a decorative ornamentation (i.e., ribs 106). Id. at Fig. 3, col. 4, ll. 33–35. The hood 12 is replaceable and interchangeable as it can be completely separated from the housing 10. Id. at Fig. 3, col. 2–3, ll. 66–1. The base structure 14 and the hood 12 are configured to seal the air intake box 10 when the cover 12 and 14 is installed on the housing 16. Id. at Fig. 3, col. 3, ll. 4–7. 

    PNG
    media_image1.png
    807
    1123
    media_image1.png
    Greyscale

Response to Arguments
Claim Amendments
The applicant amends claim 1 to positively claim the air intake box comprising a filter and housing. Applicant Rem. dated Dec. 15, 2021 (“Applicant Rem.”) p. 5. 
It is noted here although the applicant amended the claim 1, the air intake box, filter and housing are not positively recited features of claim 1 as the claim only 
Claim Objections
The examiner withdraws the claim objection as the applicant has amended the claim to overcome the current objection. 
Claim Rejections - 35 USC § 102
The applicant argues that Bloomer’s cover 12 is not equivalent to the claimed hood and Bloomer’s upper manifold piece 14 is not equivalent to the claimed base structure. Applicant Rem. dated Dec. 15, 2021 (“Applicant Rem.”) p. 7.  The applicant argues that Bloomer’s upper manifold piece 14 is equivalent to applicant’s air intake box because it comprises a filter and a housing. Id. at p. 6. 
As discussed above, a filter and a housing are not positively recited feature of claim 1, therefore, the applicant’s argument is moot. 
The applicant also argues that Bloomer does not teach “wherein the base structure and said hood are configured to seal the air intake box when the cover is installed on the housing,” because Bloomer’s cover piece 12 comprises a hole 22. Id. at p. 7. The applicant points out that its claimed hood does not contain an air intake port and is not connected to an intake line. Id. The applicant further argues that the attached intake tube 18 would impede or prevent removal of the cover pieces 12 for filter replacement, which is different from applicant’s hood as it enables quick and easy removal of the filter without removing any intake lines. Id. 
The examiner respectfully disagrees. The instant claim is silent about whether the claimed hood contain an intake port or whether it is connected to an intake line. The 
Additionally, applicant argues that a perfect seal is not required in between Bloomer’s cover 12 and manifold piece 14, which is different from their invention as applicant seeks fully seal the air intake box and the cover to prevent the introduction of heated air to the engine. Applicant Rem. p. 8. 
Regarding this argument, the examiner would like to point out that the instant claim does not require the formation of “a perfect seal.” The instant claim requires “a hood is sized to seal said opening,” the examiner is interpreting this limitation as a hood that has a match size of the opening. Bloomer’s hood 12 is sized to seal the opening as discussed in the rejection above. Additionally, Bloomer’s hood 12 is secured to the base 14 via spring clip attachments 20. Bloomer Fig. 1, cols. 2–3, ll. 63–3. Furthermore, as admitted by the applicant, Bloomer discloses a ‘perfect seal’ is not required. Id. at col. 4, ll. 30–31. In view of these facts, at least a partial seal exists between the hood 12 and the base 14 to form “the enclosed space” described by Bloomer. Id. 
As for the applicant’s argument of Bloomer’s ribs 106 are functional are not included as ornamentation because the applicant believes that the ribs are equivalent to ornamentation as they serve a functional purpose. 
In response to this, the examiner would like to point out that a decorative ornament qualifies as printed matter because it claims the content of information (i.e., patterns that are attractive to end user). Printed matter does not receive patentable weight if the matter is not functionally or structurally related to the associate physical substrate. MPEP 2111.05. Here, as admitted by the applicant, the decorative ornamentation does not serve functional purpose. Applicant Rem. p. 8. 
Applicant also argues that Bloomer does not disclose a compressible gasket (i.e., because Bloomer’s upper and lower manifold piece are welded together) that provides an airtight seal in the air intake system as disclosed by the applicant. Applicant Rem. ps. 8–9. 
Regarding this argument, the examiner would like to first point out that the limitation of “gasket” in claim 3 is not a positively recited feature as it is not a part of the “cover.” Additionally, if the applicant were to amended the claimed to include the gasket as a positively recited feature, the examiner’s mapping of claim 3 is valid as “compressible’ is not an inherent feature of gasket and the instant claim 3 does not require a compressible gasket. A “gasket” by definition is “a shaped piece or ring of rubber or other material sealing the junction between two surfaces in an engine or other device.” The abutting seam edges read on this definition. 
Claim Rejections - 35 USC § 103
Applicant also requests withdrawal of the current 35 U.S.C 103 rejection as the applicant believes that they have established patentability over Bloomer. Applicant Rem. p. 10. 
The current 35 U.S.C 103 rejection is maintained as the examiner believes the instant applicant is not novel in view of Bloomer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776